Pee Curiam,
The plaintiff’s receipt was in full for the professional services for which he now claims additional compensation. The oral testimony of the plaintiff being absolutely opposed by the testimony of Mr. Cummins is insufficient to warrant the jury in disregarding the receipt. There was no evidence of services rendered after the receipt was given, and hence the plaintiff’s claim was limited to those which were rendered before the receipt. The learned court below was entirely right in directing a verdict for the defendant.
Judgment affirmed.